


110 HR 2214 IH: To amend the Adult Education and Family Literacy Act to

U.S. House of Representatives
2007-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2214
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2007
			Mr. Hinojosa (for
			 himself, Mr. Pastor,
			 Mr. Grijalva,
			 Mr. Gonzalez,
			 Ms. Corrine Brown of Florida,
			 Mr. Rangel,
			 Mr. Ortiz,
			 Mr. Reyes,
			 Ms. Solis, and
			 Mr. Gutierrez) introduced the
			 following bill; which was referred to the Committee on Education and Labor, and in
			 addition to the Committees on Ways and
			 Means and Judiciary, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Adult Education and Family Literacy Act to
		  establish integrated English literacy and civics education programs, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the Adults
			 Achieving the American Dream Act of 2007.
		2.FindingsCongress finds the following:
			(1)According to the National Assessment of
			 Adult Literacy, 93 million adults in the United States have limited reading,
			 writing, and mathematics skills, and 14 percent of adults in the United States
			 have below basic proficiency in prose literacy.
			(2)According to the United States Census,
			 nearly 16 percent of adults over the age of 25 have not attained a high school
			 diploma or its equivalent.
			(3)According to the
			 United States Census, over 23 million individuals speak do not speak English
			 well.
			(4)An estimated 8
			 million aliens admitted for lawful permanent residency are eligible to apply
			 for United States citizenship.
			(5)Recent reports
			 indicate that a majority of Adult English as a Second Language programs have
			 waiting lists, and some such programs have dropped waiting lists because of the
			 extreme demand for English as a second language services.
			(6)Only three percent
			 of the 93 million adults who could benefit from adult education services,
			 English literacy, and civics education programs actually participate in such
			 services and programs.
			(7)There is a growing
			 and urgent need for additional adult education, English literacy, and civics
			 education programs for adults in the United States.
			3.Amendments to the
			 Adult Education and Family Literacy Act
			(a)Integrated
			 English literacy and civics education programSection 203 of the
			 Adult Education and Family Literacy Act (20 U.S.C. 9202) is amended by adding
			 at the end the following new paragraph:
				
					(19)Integrated
				English literacy and civics education programsThe term integrated English literacy
				and civics education programs means programs of instruction designed to
				help an individual of limited English proficiency achieve competence in English
				through contextualized instruction on the rights and responsibilities of
				citizenship, naturalization procedures, civic participation, and United States
				history and government to help such an individual acquire the skills and
				knowledge to become an active and informed parent, worker, and community
				member.
					.
			(b)Authorization of
			 appropriationsSection 205 of such Act (20 U.S.C. 9204) is
			 amended by inserting before the period at the end the following: ,
			 $650,000,000 for fiscal year 2008, $750,000,000 for fiscal year 2009,
			 $850,000,000 for fiscal year 2010, $950,000,000 for fiscal year 2011,
			 $1,100,000,000 for fiscal year 2012, and $1,200,000,000 for fiscal year
			 2013.
			(c)Reservation of
			 fundsSection 211(a) of such Act (20 U.S.C. 9211(a)) is
			 amended—
				(1)in paragraph (1),
			 by striking $8,000,000 and inserting
			 $15,000,000;
				(2)in paragraph
			 (2)—
					(A)by striking
			 1.5 percent and inserting 1.25 percent;
					(B)by striking $8,000,000 and
			 inserting $12,000,000; and
					(C)by striking
			 and at the end;
					(3)in paragraph (3),
			 by striking the period at the end and inserting ; and; and
				(4)by
			 adding at the end the following new paragraph:
					
						(4)shall reserve 12
				percent of the amount that remains after reserving and making available funds
				under paragraphs (1), (2), and (3) to carry out section
				244.
						.
				(d)National
			 Institute for LiteracySection 242(c)(1) of such Act (20 U.S.C.
			 9252(c)(1)) is amended—
				(1)in subparagraph
			 (A)—
					(A)by redesignating
			 clauses (ii), (iii), and (iv) as clauses (iii), (iv), and (v), respectively;
			 and
					(B)by inserting after
			 clause (i) the following new clause:
						
							(ii)effective
				practices in the provision of integrated English literacy and civics education
				programs;
							;
					(2)by redesignating
			 subparagraphs (G), (H), and (I) as subparagraphs (H), (I), and (J),
			 respectively; and
				(3)by inserting after
			 subparagraph (F) the following new subparagraph:
					
						(G)to coordinate and
				share information with national organizations and associations that are
				interested in integrated English literacy and civics education
				programs;
						.
				(e)National
			 leadership activitiesSection 243 of such Act (20 U.S.C. 9253) is
			 amended—
				(1)in paragraph
			 (1)—
					(A)in subparagraph
			 (A), by inserting , and integrated English literacy and civics education
			 programs before the semicolon at the end; and
					(B)in subparagraph
			 (B), by inserting and integrated English literacy and civics education
			 programs before based on scientific evidence;
					(2)in
			 paragraph (2)—
					(A)in subparagraph
			 (B), by inserting , and integrated English literacy and civics education
			 programs before the semicolon at the end;
					(B)in subparagraph
			 (D)(ii), insert integrated English literacy and civics education
			 programs, before and workplace literacy programs;
					(C)in subparagraph
			 (E)—
						(i)in
			 clause (i), insert , and integrated English literacy and civics
			 education programs before the semicolon at the end;
						(ii)in
			 clause (iii), by striking and at the end;
						(iii)in
			 clause (iv)—
							(I)by inserting
			 and section 244 after section 231; and
							(II)by striking the
			 period at the end and inserting ; and; and
							(iv)by
			 adding at the end the following new clause:
							
								(v)the extent to which integrated English
				literacy and civics education programs carried out under section 244 lead
				participants in such programs to increase their civic participation and, if
				applicable, lead such participants to become United States
				citizens.
								.
						(f)Integrated
			 English literacy and civics educationChapter 4 of subtitle A of
			 such Act (20 U.S.C. 9251 et seq.) is amended by adding at the end the following
			 new section:
				
					244.Integrated
				English literacy and civics education programs
						(a)In
				generalFrom funds reserved under section 211(a)(4) for each
				fiscal year, the Secretary shall award grants to States, from allocations under
				subsection (b), for integrated English literacy and civics education
				programs.
						(b)Allocations
							(1)In
				generalSubject to paragraph (2) and with respect to funds
				described in subsection (a), the Secretary shall allocate—
								(A)65 percent to
				States on the basis of a State’s need for integrated English and civics
				education programs, as determined by calculating each State’s share of a
				ten-year average of the data compiled by the Office of Immigration Statistics
				of the Department of Homeland Security, for immigrants admitted for lawful
				permanent residence for the ten most recent years; and
								(B)35 percent to the
				States on the basis of whether the State experienced growth, as measured by the
				average of the three most recent years for which data compiled by the Office of
				Immigration Statistics of the Department of Homeland Security are available,
				for immigrants admitted for lawful permanent residence.
								(2)MinimumNo
				State shall receive an allocation under paragraph (1) in an amount that is less
				than
				$60,000.
							.
			4.Expanding Even
			 Start family literacy programsSection 1002(b)(3) of the Elementary and
			 Secondary Education Act of 1965 is amended to read as follows:
			
				(3)Even
				StartFor the purpose of
				carrying out subpart 3 of part B, there are authorized to be appropriated
				$500,000,000 for fiscal year 2008 and such sums as may be necessary for each of
				the 5 succeeding fiscal
				years.
				.
		5.Research in adult
			 education
			(a)In
			 generalSection 133(c)(A) of the Education Sciences Reform Act of
			 2002 (20 U.S.C. 9533(c)(A)) is amended by inserting education
			 and before literacy.
			(b)National research
			 and development center
				(1)In
			 generalThe Secretary of
			 Education shall direct the Commissioner for Education Research of the National
			 Center for Education Research established pursuant to section 131 of the
			 Education Sciences Reform Act of 2002 (20 U.S.C. 9531) to establish a national
			 research and development center for adult education and literacy as described
			 in section 133(c)(A) of such Act (22 U.S.C. 9533(c)(A)) (as amended by
			 subsection (a)).
				(2)Provision for
			 expansion of researchIf, as of the date of the enactment of this
			 Act, the Commissioner has established a center for adult literacy in accordance
			 with section 133(c)(A) of the Education Sciences Reform Act of 2002, the
			 Commissioner shall expand the topic of research of such center to include adult
			 education, in accordance with the amendment made by subsection (a).
				6.Immigrants to new
			 AmericansThe Secretary of
			 Homeland Security shall transfer to the Secretary of Education to carry out
			 integrated English literacy and civics education programs under section 244 of
			 the Adult Education and Family Literacy Act (as added by section 3(f) of this
			 Act) two percent of all fees collected under section 218(a)(2) of the
			 Immigration and Nationality Act (8 U.S.C. 1188(a)(2)) and two percent of all
			 civil penalties collected under section 274A(e)(4) of such Act (8 U.S.C.
			 1324a(e)(4)).
		7.Credit for employer
			 provided adult English literacy and basic education programs
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business related credits) is amended
			 by adding at the end the following:
				
					45O.Employer-provided
				adult English literacy and basic education programs
						(a)In
				generalFor purposes of
				section 38, the credit determined under this section with respect to any
				employer for the taxable year is an amount equal to 20 percent of qualified
				education program expenses for the taxable year.
						(b)LimitationThe amount of the credit determined under
				subsection (a) shall not exceed an amount equal to the product of $1,000
				multiplied by the average number of full-time employees of the employer for the
				taxable year.
						(c)Qualified
				education program expensesFor purposes of this section—
							(1)In
				generalThe term
				qualified education program expenses means expenses paid or
				incurred by an employer to make available qualified education to employees of
				the employer, who are individuals of limited English proficiency or have not
				received a secondary school diploma, or its recognized equivalent, or who lack
				sufficient mastery of basic educational skills to enable the individuals to
				function effectively in society.
							(2)Qualified
				educationThe term
				qualified education means adult education and literacy
				activities provided—
								(A)by an eligible provider which for the
				fiscal year ending during the employer’s taxable year receives Federal funds
				under section 231 of the Adult Education and Family Literacy Act for adult
				education and literacy activities, or
								(B)in curriculum approved by an eligible
				agency.
								(3)Other terms
				definedThe terms individuals of limited English
				proficiency, eligible provider, adult education
				and literacy activities, and eligible agency shall have
				the respective meanings given to such terms in the Adult Education and Family
				Literacy Act.
							(d)Special
				rulesFor purposes of this section—
							(1)Full-time
				employmentAn employee shall
				be considered full-time if such employee is employed at least 30 hours per week
				for 25 or more calendar weeks in the taxable year.
							(2)Aggregation
				ruleAll persons treated as a single employer under subsection
				(a) or (b) or section 52, or subsection (m) or (o) of section 414, shall be
				treated as one person.
							(e)Denial of double
				benefitNo deduction or credit shall be allowed under any other
				provision of this chapter for any amount taken into account in determining the
				credit under this section.
						(f)Election To have
				credit not applyA taxpayer
				may elect (at such time and in such manner as the Secretary may by regulations
				prescribe) to have this section not apply for any taxable
				year.
						.
			(b)Credit To be
			 part of general business creditSubsection (b) of section 38 of
			 such Code (relating to current year business credit) is amended by striking
			 plus at the end of paragraph (30), by striking the period at the
			 end of paragraph (31) and inserting , plus, and by adding at the
			 end the following new paragraph:
				
					(32)the adult English literacy and basic
				education programs credit determined under section
				45O.
					.
			(c)Clerical
			 amendmentThe table of
			 sections for subpart D of part IV of subchapter A of chapter 1 of the such Code
			 is amended by adding at the end the following new item:
				
					
						45O. Employer-provided adult English
				literacy and basic education
				programs.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
